Opinion by
Mr. Justice Potter,
The proper determination of this case turns upon the relation established between the defendants and E. I. Agnew who signed the lease, upon which this suit is brought. The plaintiff contends that Agnew was only an agent, while the defendants maintain that an active trust existed. The court below took the latter view in deciding upon the facts submitted by. the case stated.
While it may be difficult to define strictly, at all times, the line between a trustee and an agent, yet in this case, we are of the opinion that there was far more than an agency in the relationship between Agnew and the defendants. The judgment and discretion required, were such as to constitute an active, administrative trust; we can see no error in the conclusion that Agnew held the position of a trustee and not that of an agent. We think the learned judge of the court, below rightly disposed of the questions presented for consideration, arid upon his opinion the judgment is affirmed.